REASONS FOR ALLOWANCE

Claims 1-4 and 6-19 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: Ito is taken to be the closest prior art; Regarding claims 1-4 and 6-17, Ito does not teach or suggest first, second and third block grooves as claimed, and there is no teaching, suggestion or motivation in the prior art of record to modify Ito to meet such a limitation; regarding claims 6 and 18, Ito does not teach or suggest chamfering an outer edge, and while it is well-known in the tire art in general to chamfer edges, no prior art references were found chamfering such an edge in a motorcycle block tire; regarding claim 7, Ito does not teach or suggest that the second block has a pentagonal shape in which the second outer edge is dented inwardly in the axial direction, and there is no teaching, suggestion or motivation in the prior art of record to modify Ito to meet such a limitation; regarding claims 14-17 and 19, Ito does not teach or suggest that the third block portion is located outwardly in the axial direction of the second block portion, and the first block portion comprises circumferentially spaced portions located on both sides in a circumferential direction of the second and third block portions, and there is no teaching, suggestion or motivation in the prior art of record to modify Ito to meet such a limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	May 3, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749